Citation Nr: 0533165
Decision Date: 12/08/05	Archive Date: 03/02/06

DOCKET NO. 00-19 788                        DATE DEC 08 2005


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington

THE ISSUES

1. Entitlement to service connection for post-traumatic stress disorder (PTSD).

2. Entitlement to an increased rating for Crohn's disease, currently evaluated as 30 percent disabling.

REPRESENTATION

Appellant represented by: Military Order of the Purple Heart of the U.S.A.

WITNESSES AT HEARINGS ON APPEAL

Appellant and her husband



ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from January 1974 to December 1977.


This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 1999 rating decision which denied entitlement to service connection for PTSD, and a July 2003 rating decision which denied entitlement to a rating in excess of 30 percent for Crohn's disease. These rating decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

For the reasons outlined below, the appeal concerning the issue of entitlement to service connection for PTSD is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. Consistent with the instructions below, VA will notify the veteran of any further action required on her part.

The appellant has raised the issues of entitlement to service connection for a liver disorder, secondary to Crohn's disease, steroid obesity secondary to Crohn's disease, and a claim to reopen the issue of entitlement to service connection for an eye disorder secondary to Crohn' s disease. These issues, however, are not currently developed or certified for appellate review. Accordingly, they are referred to the RO for appropriate consideration.

FINDING OF FACT

Crohn's disease is not manifested by severe symptoms with numerous attacks during the year and malnutrition and only fair health during remissions.

-2



CONCLUSION OF LAW

The schedular criteria for the assignment of a rating in excess of 30 percent for Crohn's disease have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.114, Diagnostic Codes (Codes) 7319, 7323 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete. 38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2). Second, VA has a duty to notify the veteran of the information and evidence needed to substantiate and complete a claim, notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain for the claimant. 38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370,373-74 (2002); Quartuccio v. Prine ip i, 16 Vet. App. 183,.187 (2002). Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim. This assistance includes obtaining all relevant evidence adequately identified in the record, and in some cases, affording VA examinations. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. Finally, VA has a duty to notify the veteran that she should submit all pertinent evidence in her possession.

In this case, the Board finds that there is no issue as to providing an appropriate application form or completeness of the application. Written notice provided in May 2005 fulfills the requirements set forth under 38 U.S.C.A. § 5103(a), to include any duty to inform the veteran to submit all pertinent evidence in her possession. Finally, the Board finds that VA has secured all available pertinent evidence and conducted all appropriate development. Hence, VA has fulfilled its duties under the VCAA.

- 3 



In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. Here, the Board finds that any defect with respect to the timing of the VCAA notice requirement was harmless error. Although the notice was provided to the appellant after the initial adjudication, the appellant has not been prejudiced thereby. The content of the notice provided to the appellant fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify. Not only has the appellant been provided with every opportunity to submit evidence and argument in support of her claim and to respond to VA notices, but the actions taken by V A have essentially cured any error in the timing of notice. Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim. For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal.

Regarding the concept of "harmless error," of course, an error is not harmless when it "reasonably affect(s) the outcome of the case." ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). In this case, however, because there is not a scintilla of evidence that any failure on the part of VA to further comply with the VCAA reasonably affects the outcome of this case, the Board finds that any such failure is harmless. While perfection is an aspiration, the failure to achieve it in the administrative process, as elsewhere in life, does not, absent injury, require a repeat performance. Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Service connection for "spastic colitis" was granted in May 1978, and a zero percent (noncompensable) rating was assigned. In December 1987, the RO recharacterized the veteran's gastrointestinal disorder as "Crohn's disease," and assigned a 10 percent rating. Subsequently, in November 1988, the RO increased the rating assigned for the Crohn's disease to 30 percent. That rating has remained in effect since.

- 4



A November 1996 VA intestines examination report includes a diagnosis of documented Crohn's disease requiring prednisone.

Various private medical records on file show treatment for Crohn's disease. These include those dated in February 1997 (at which time the disease was noted to be under good control), December 1998 (where the examiner indicated that the disease was under adequate control), November 1999 (noting that the disease was under good control), April 2000 (showing a diagnosis of stable Crohn's disease), and February 2001 (where the examiner commented that the disease was under control).

At an April 2003 VA digestive conditions examination the veteran indicated that she was taking various prescribed medications to treat her Crohn's disease. She complained of flare-ups consisting of bloody diarrhea once every two to three months. She added that her weight was stable. The veteran mentioned that she ate numerous small meals a day. Examination showed that the veteran weighed 215 pounds, and she stood five feet, two inches tall. She was noted to be in no acute distress. The diagnosis was Crohn's disease requiring mercaptopurine and loperamide for control of diarrhea.

A January 2004 outpatient record from Madigan Army Medical Center includes a diagnosis of Crohn's disease, poorly controlled.

At a June 2005 hearing conducted by the undersigned, the veteran testified that while she was no longer taking steroids to treat her Crohn's disease she continued to suffer from steroid obesity. She added that she only ate one balanced meal a day, at dinnertime, and the rest of the time she ate junk food, like candy. The veteran added that she had diarrhea everyday for which she took loperainide. She described having severe attacks, lasting for a period of three months, and during which time she vomited. Her representative asserted that the veteran suffered from malnutrition. The veteran also noted that she was being treated for her Crohn's disease at Madigan Army hospital and with a private physician, Dr. Memon (most recently about four months earlier).

- 5 



At the hearing the veteran was advised that she had 60 days (more if requested) to submit additional evidence, specifically, records from these two medical providers. She has neither submitted additional evidence, requested additional time to do so, nor asserted that these records would show symptomatology necessary for a disability rating in excess of the currently assigned 30 percent rating. Under the circumstances of this case, it would be pointless to remand the veteran's claim to obtain these records.

At an August 2005 V A intestines examination the veteran complained of diarrhea at least three to seven times a day. She named the prescribed medications that she had taking for her Crohn's disease, and added that she had discontinued the use of "6-MP" in March 2005 and later lost 15 pounds in the first month off the medication. She added that she was later put on prednisone at which time she regained the weight. Examination showed that the veteran weighed 225 pounds. Crohn's disease was diagnosed. The examiner noted that the veteran was unable to tolerate the 6-MP medication, was taking only loperamide, and continued to have symptoms.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from disability being rated in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's Crohn's disease has been rated by analogy, 38 C.F.R. § 4.20, under Codes 7319 and 7323. Under Code 7319, relating to irritable colon syndrome, the maximum rating under that code is 30 percent, and the veteran is currently assigned a 30 percent evaluation. Under Code 7323, relating to ulcerative colitis, a 30 percent evaluation is assigned where there is moderately severe ulcerative colitis with frequent exacerbations. A 60 percent rating is provided for severe ulcerative colitis with numerous attacks a year and malnutrition with the veteran's health being only fair during periods of remission.

- 6 



When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 3.102.

In order to receive a rating in excess of 30 percent for the veteran's serviceconnected Crohn's disease the evidence must show that the disorder is manifested by severe symptoms with numerous attacks a year and malnutrition with the veteran's health being only fair during periods of remission. 38 C.F.R. § 38 C.F.R. § 4.114, Code 7323.

The pertinent evidence of record shows that the veteran complains of daily bouts of diarrhea. She also claims that she has severe attacks, and, when she does, she vomits for a period of three months. The veteran also claims to suffer from malnutrition. While the Board concedes that there is ample evidence that the veteran suffers from frequent attacks of diarrhea, and acknowledges her claim of weight loss in 2005, her weight is otherwise noted to have been fairly stable (215 pounds in April 2003 and 225 pounds in August 2005). Also, no evidence of anemia or malnutrition has been found by any examination pertinent to the appellate rating period. Thus, since a 60 percent rating requires both numerous attacks and objective evidence of malnutrition, the Board finds that the lack of evidence of malnutrition precludes the Board from assigning a 60 percent rating under 38 C.F.R. § 4.114, Code 7323.

In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

- 7 



ORDER

Entitlement to a rating in excess of 30 percent for Crohn's disease is denied.

REMAND

The veteran claims that she has PTSD as a result of being sexually assaulted in 1974 by her First Sergeant, and due to her being mentally harassed in 1977. The veteran also informed VA, by letter dated in November 1999, that she had been molested by two cousins when she was only six or seven years old. She further added that her father had sexually molested her from the age of 10 to 17.

A November 1999letter signed by two private medical providers, indicated that the veteran meet the criteria for PTSD and dissociative identity disorder. They attributed the diagnosed disorders to the veteran's exposure to sexual molestation as a child which was exacerbated by sexual assaults, sexual harassment, and gender discrimination while serving in the Air Force.

A consultation note, dated in January 2005, showing psychiatric evaluation afforded the veteran at Madigan Army Medical Center, includes a diagnosis of PTSD. The examining psychiatrist noted that the veteran's medical records were not available for review.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2005); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139-143 (1997).

If PTSD is based on in-service personal assault, evidence from sources other than the veteran's records may corroborate her account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers,

- 8 



hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 38 C.F.R. § 3.304(f)(3). . Statements from the veteran's husband, mother, and brother are of record. Also of record are in-service performance appraisals which include one report authored by a Sergeant Faris who negatively reviewed the appellant's in-service performance. Notably, Sergeant Faris's views were reversed by a superior office and in the end the appellant received a good performance appraisal.

Evidence of behavior changes may be a type of relevant evidence. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id.

Pertinent provisions of Manual M21-1 specifically address the types of documentation that may be used to corroborate the occurrence of a stressor where the alleged stressor event is physical or sexual assault. Cohen, 1 0 Vet. App. at 128; M21-1, Part III, Change 49 (February 1996) par. 5.14c.

VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304(f)(3).

The provisions of 38 C.F.R. § 3.304(f)(3) were amended effective March 7, 2002, to provide that evidence other than service records may corroborate the occurrence of a stressor and that V A may not deny PTSD claims based on personal assault without first advising claimants that evidence from sources other than the veteran's service records may help prove the stressor occurred.

Here, the RO has essentially complied with the notification requirements in section 3.304(f)(3). See development letter dated in November 1999.

- 9 



The Board observes, however, that the veteran has not been afforded a VA PTSD examination. As such, in view of these facts, and to ensure compliance with the VCAA, the Board is of the opinion that a thorough and contemporaneous VA examination should be conducted to ascertain the current nature and etiology of the veteran's claimed PTSD. Littke v. Derwinski, 1 Vet. App. 90 (1990). Specifically, based on the facts presented in this case, there is a definite need to ascertain the current diagnosis(es). There is also a need to discern whether any diagnosed PTSD disorder is related to the veteran's assertions of in-service sexual assault and harassment, or, if PTSD is found to have pre-existed her period of service, whether such disorder is shown to have worsened as a result of her claimed in-service problems.

The veteran is also invited to supply VA evidence from sources other than service records may corroborate her account of the claimed in-service stressor incident, such as statements from fellow service members, or copies of letters sent home during her period of service in which she may have discussed her in-service sexual assault and/or harassment. .

Accordingly, the case is REMANDED to the RO for the following:

1. The RO should inform the veteran that with regard to her claim of an in-service sexual assault, evidence from sources other than service records may corroborate her account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Copies of letters sent home during her period of service in which she may have discussed her in-service sexual assault and/or harassment may also provide probative evidence in support of her claim. The appellant should

- 10



also detail what efforts were made to secure copies of a complaint filed based on in-service harassment with an equal employment opportunity officer.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

2. If the appellant identifies evidence which is not of record, to include any evidence pertaining to an equal employment opportunity complaint, and which VA has made no effort to secure, the appropriate action should be taken in a manner consistent with 38 U.S.C.A. § 5103A.

3. Thereafter, the RO should then arrange for a VA examination by a psychiatrist to determine whether the veteran has PTSD resulting from any independently verified in-service sexual assault/harassment. The veteran's claim files must be reviewed by the examiner in conjunction with the examination. If PTSD is diagnosed, the examiner should state the stressor event (noting the contemporaneous independently verifiable evidence supporting the occurrence of the stressor) and symptoms on which the diagnosis is based. The examiner should, in light of her self reported history of being sexually assaulted from the age of 6 to 17, opine as to whether the veteran had PTSD (or any other

- 11 



psychiatric disability) prior to her entry onto active service, and, if so, whether it was aggravated by any independently verifiable in-service event. The examiner should also comment on the November 1999 1etter signed by two private medical providers which essentially attributed the veteran's PTSD to her exposure to sexual molestation as a child which was exacerbated by sexual assaults, sexual harassment, and gender discrimination while serving in the Air Force. A complete rationale for any opinions expressed must be provided.

4. After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND. If the report is deficient in any manner, the RO must implement corrective procedures at once.

5. The veteran is hereby notified that it is her responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2005). In the event that the veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

6. Following completion of the foregoing, the RO must review the claim folders and ensure that all of the

- 12 



foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be taken.

7. If the determination remains unfavorable to the veteran, she should be furnished a supplemental statement of the case in accordance with 38 U.S.C.A. § 7105 (West 2002), which fully sets forth the controlling law and regulations pertinent to this appeal. This document should further reflect detailed reasons and bases for the decisions reached.

The purpose of this REMAND is to ensure due process. The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time. No action is required of the appellant until she is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (l999).

DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

- 13 




